Citation Nr: 1133147	
Decision Date: 09/08/11    Archive Date: 09/15/11

DOCKET NO.  08-27 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a lumbar spine disorder.

2.  Entitlement to service connection for peripheral neuropathy of the lower extremities, to include as secondary to a lumbar spine disorder.

3.  Entitlement to an evaluation in excess of 10 percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The appellant had active service from April 1967 to April 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2008 and August 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  The January 2008 rating decision denied the appellant's request to reopen his claim for entitlement to service connection for lumbosacral strain, and his claim for entitlement to service connection for bilateral hearing loss.  The August 2009 rating decision denied the appellant's claims for peripheral neuropathy of the right and left lower extremities.

In December 2009, a Travel Board hearing was held before the undersigned Acting Veterans Law Judge and a transcript of that hearing is of record.

In March 2011, the Board received a letter from the appellant and a copy of a May 2009 statement from J.G., M.D.  The Board notes that VA regulations require that pertinent evidence submitted by the appellant must be referred to the agency of original jurisdiction for review and preparation of a supplemental statement of the case (SSOC) unless this procedural right is waived in writing by the appellant or representative.  38 C.F.R. §§ 19.37, 20.1304 (2010).  Although the appellant has not waived RO consideration of the evidence, the May 2009 statement is a duplicate of evidence already of record.  Thus, the Board finds no prejudice to the appellant in proceeding to adjudicate this appeal.


The issues of entitlement to service connection for a lumbar spine disorder, entitlement to service connection for peripheral neuropathy of the lower extremities, to include as secondary to a lumbar spine disorder, and entitlement to an evaluation in excess of 10 percent for bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A September 1986 rating decision denied the appellant's claim for entitlement to service connection for a low back condition.

2. September 1995, April 1998 and November 2001 rating decisions denied the appellant's claim to reopen his claim for entitlement to service connection for a low back condition.

3.  The appellant did not file a timely substantive appeal of the September 1986, September 1995, April 1998, or November 2001 rating decisions.

4.  Evidence submitted subsequent to the November 2001 rating decision is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The September 1986, September 1995, April 1998, and November 2001 rating decisions are final as to the claim of service connection for a lumbar spine disorder.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010). 

2.  New and material evidence has been presented to reopen the claim of entitlement to service connection for a lumbar spine disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the appellant's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

As to the petition to reopen the previously disallowed claim for service connection for a lumbar spine disorder, the appellant's petition has been granted, as discussed below.  As such, the Board finds that any error related to VA's duties to notify and assist under the Veterans Claims Assistance Action (VCAA) on that petition to reopen is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 (2009); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).  Accordingly, the Board may proceed with a decision on the appellant's petition to reopen.

II. Legal Criteria

New and Material Evidence

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

If new and material evidence is presented or secured with respect to a claim that has been finally disallowed, the claim shall be reopened and reviewed.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

The question of whether new and material evidence has been received to reopen each claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995). If the Board finds that no such evidence has been offered, this is where the Board's analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Jackson, 265 F.3d at 1369; Barnett, 83 F.3d at 1383.

"New" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the veteran in developing the facts necessary for his claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (West 2002) (eliminating the concept of a well-grounded claim).

Service Connection

Service connection is warranted if it is shown that a veteran has a disability resulting from an injury incurred or a disease contracted in active service or for aggravation of a pre-existing injury or disease in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in- service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may be also granted for disability which is proximately due to, the result of, or aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310 (2010).  Briefly, the threshold legal requirements for a successful secondary service connection claim are: (1) Evidence of a current disability for which secondary service connection is sought; (2) a disability for which service connection has been established; and (3) competent evidence of a nexus between the two.  See Wallin v. West, 11 Vet. App. 509. 512 (1998).

Certain chronic disabilities, such as arthritis, if manifest to a degree of 10 percent within one year after separation from active duty, may be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.   

III. Analysis

In a September 1986 rating decision, the RO denied entitlement to service connection for a back condition on the basis of no in-service incurrence or nexus to service.  A November 1986 rating decision confirmed the September 1986 rating decision, noting that no new evidence had been submitted.  The appellant did not file a notice of disagreement with the September 1986 rating decision within one year of receiving notice of the rating decision.  Therefore, the September 1986 rating decision became final.  38 U.S.C.A. § 7105.   

In September 1995 and April 1998 rating decisions, the RO denied the appellant's requests to reopen his claim for entitlement to service connection for a back condition.  The appellant did not file a notice of disagreement with the September 1995 and April 1998 rating decisions within one year of receiving notice of the decision, and thus, the rating decisions became final.  38 U.S.C.A. § 7105.

Most recently, in November 2001, the RO denied the appellant's request to reopen his claim for entitlement to service connection for a low back condition because there was no evidence demonstrating the claimed condition was incurred in or aggravated by his military service and had existed continuously from his date of discharge to the present time.  The appellant did not file a notice of disagreement with the November 2001 rating decision and it became final.  38 U.S.C.A. § 7105.

The evidence of record at the time of the previous final denial included the appellant's service treatment records, VA treatment records, and private treatment records.

The evidence added to the record subsequent to the last final denial includes additional VA treatment records, records from Mainline Health Systems, Inc., and a May 2009 opinion from Dr. J.G.  In the May 2009 opinion, Dr. J.G. stated that the appellant has degenerative disc disease and chronic pain in his lower back with compression of nerve roots and resultant neuropathy of his lower extremities with evidence of decreased sensation and burning.  She stated that he first injured his back 40(+) years ago when in the service.  As the May 2009 opinion was not part of the claims file at the time of the last final rating decision in November 2001, it is new.

In Shade v. Shinseki, 24 Vet. App. 110, 120 (2010), the United States Court of Appeals for Veterans Claims (Court) interpreted the phrase 'raises a reasonable possibility of substantiating the claim' as "enabling rather than precluding reopening."  The Court held that 38 C.F.R. § 3.159(c)(4)(iii) does not require new and material evidence as to each previously unproven element of a claim.  See Shade, 24 Vet. App. at 120.

At the time of the last final denial of the appellant's claim for entitlement to service connection for a back disorder, there was no evidence that the appellant's back disability existed in service or was related to service.  The May 2009 statement from Dr. J.G. describes a current low back disability and notes that the appellant "first" injured his back in service thereby suggesting a link between the low back disorder and the appellant's service.  Thus, it relates to unestablished facts necessary to substantiate the claim.  See 38 C.F.R. § 3.156(a) (2010).  The credibility of newly submitted evidence is presumed when determining whether a claim should be reopened.  Justus v. Principi, 3 Vet. App. 510 (1992).  In light of Shade, the Board finds that the May 2009 opinion from Dr. J.G. indicating that the appellant may have a lumbar spine disorder that is related to service raises a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2010).  As new and material evidence has been received, the claim for entitlement to service connection for a lumbar spine disorder is reopened.


ORDER

The claim for entitlement to service connection for a lumbar spine disorder is reopened.



REMAND

The Board finds that the appellant's reopened claim for entitlement to service connection for a lumbar spine disorder must be remanded for a VA examination.   VA must provide an examination when there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, (3) some indication that the claimed disability may be associated with the established event, injury, or disease, and (4) insufficient competent evidence of record for VA to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The May 2009 opinion from Dr. J.G. indicates that the appellant has degenerative disc disease and chronic pain in his lower back and that the appellant first injured his back in service.  Dr. J.G., however, only suggests that there is a link between the Veteran's low back disorder and service.  No definitive opinion is rendered.  Additionally, no rationale is provided.  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (providing that a medical opinion must support its conclusion with an analysis that the Board can consider and weigh against any contrary opinions).  The appellant has asserted that he injured his back in service while performing a "body bender" exercise.  (See December 2009 Board Hearing Transcript (Tr.) at p. 8).  As there is evidence that the appellant has a current disability, the appellant has asserted that he injured his back in service and the May 2009 opinion from Dr. J.G. suggests the back disorder may be related to service, the Board finds that a VA examination is necessary to determine the claim.

The appellant's claim for entitlement to service connection for peripheral neuropathy of the lower extremities is inextricably intertwined with the appellant's reopened claim for entitlement to service connection for a back disorder.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are 'inextricably intertwined' when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  The appellant asserts that the peripheral neuropathy is related to his back disorder.  The May 2009 opinion from Dr. J.G. indicates the appellant may have neuropathy of his lower extremities as a result of his degenerative disc disease in his lower back.  Thus, the issue of entitlement service connection for peripheral neuropathy must also be remanded.  Additionally, if the VA examiner finds that the appellant has a back disorder that is related to service, the examiner should provide an opinion as to whether the appellant's peripheral neuropathy is related to the back disorder.
 
Finally, the appellant asserts that his bilateral hearing loss has worsened since his previous VA audiological examination in December 2007, more than three years ago.  (See Tr. at p. 5).  The appellant is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Consequently, the Board finds that the December 2007 VA examination is not sufficiently contemporaneous for purposes of evaluating the current nature and severity of the appellant's service-connected bilateral hearing loss.  Accordingly, the Board finds that the claim must be remanded for a new VA examination for the purpose of determining the current level of severity of the appellant's bilateral hearing loss.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the appellant for a VA examination to determine the following:

* Whether it is at least as likely as not that the appellant has a lumbar spine disorder that is related to service.  The examiner must consider the Veteran's contention that his current low back disorder results from the performance of a "body bender" exercise during service.  

* If the VA examiner determines that the appellant has a lumbar spine disorder that is at least as likely as not related to service, the examiner should opine as to whether the appellant has peripheral neuropathy of the lower extremities that was caused by, or has been made chronically worse by, the lumbar spine disorder.

A determination as to the baseline and current levels of severity of the peripheral neuropathy should be reported, to include a determination as to the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level, to the extent possible.

* The VA examiner should also provide an opinion as to whether it is at least as likely as not that the appellant has peripheral neuropathy of the lower extremities that is etiologically related to service.

The VA examiner is requested to provide a thorough rationale for the opinions provided.  The examiner should review the claims folder and this fact should be noted in the accompanying medical report.
 
It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

If the examiner is unable to provide an opinion without resorting to speculation, the examiner should explain why a definitive opinion cannot be provided.

2.  Schedule the appellant for a VA examination to determine the current state of his service-connected bilateral hearing loss.

The claims folder must be provided to the examiner for review in conjunction with the examination.  The examination must include appropriate audiometric and speech discrimination testing of both ears.  

After examining the appellant and the results of all diagnostic testing deemed necessary, the examiner should provide a discussion of the effect of the appellant's service- connected hearing loss disability on his occupational functioning and daily activities in the report.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).

3.  Thereafter, readjudicate the issues on appeal of entitlement to service connection for a lumbar spine disorder, entitlement to service connection for peripheral neuropathy of the lower extremities, to include as secondary to a lumbar spine disorder, and entitlement to an evaluation in excess of 10 percent for service-connected bilateral hearing loss.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant should be advised that failure to appear for an examination as requested, and without good cause, could adversely affect his claims, to include denial.  See 38 C.F.R. § 3.655 (2010).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


